ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
     Claims 1-4.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Examiner deems the arguments, filed on December 2nd 2020, persuasive, for the following reasons:
The most relevant prior art is Wey, which discloses a firing pin for a nail gun. 
Wey fails to disclose the method of bonding the firing pin head and the firing pin body.
Hubbard teaches the configuration of the firing pin body and the firing pin head. However, Hubbard fails to teach or disclose the method of bonding the firing pin head and the aforementioned elements.
Hargraves teaches the firing pin body having a hardness greater than that of the firing pin body. However, Hargraves fails to teach or disclose the method of bonding the firing pin head and the firing pin body.
Finally, Newman teaches the bonding of a metal-plastic-metal structural laminate. It would not have been obvious to modify the previous references with Newman due to Newman teaching the plastic layer utilized as a melted, adhesive bonding element; whereas, the instant application discloses fusing the metal and plastic. The plastic of the instant application cannot be melted, because it would render the firing pin inoperable.
Regarding claim 3, please refer to the response for claim 1.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processi--ng delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                    
                                                                                                                                                                                                    
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731